Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110055256 A1 (hereinafter Phillips).
Re claims 1 and 10. Phillips teaches
1. A method of intelligently recognizing a voice by a voice recognizing device, the method comprising:  
5obtaining a microphone detection signal; (0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)
recognizing a user's voice from the microphone detection signal based on a pre-learned speech recognition model; and (recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)
generating information related to a result of recognition of the user's voice, wherein the speech recognition model is updated based on the generated speech recognition result 10information.  (updating models and databases based at least on usage, recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate the embodiments of authentication or voiceprint matching for security and fast profile acquisition of a user as taught in Phillips.


Re claims 2 and 12. Phillips teaches
The method of claim 1, wherein the speech recognition result information includes information related to whether the speech recognition succeeds.  (user can visually see disambiguation, updating models and databases based at least on usage, recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)

Re claims 3 and 13. Phillips teaches
153. The method of claim 2, wherein the information related to whether the speech recognition succeeds includes text information generated by recognizing the voice.  (user can visually see disambiguation, updating models and databases based at least on usage, recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)

Re claims 4 and 14. Phillips teaches
4. The method of claim 2, wherein the information related to whether the speech recognition succeeds includes information related to the number of words included in the text information.  (display shows the number of words as a sentence in addition to disambiguation, updating models and databases based at least on usage, recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)

Phillips teaches
55. The method of claim 1, further comprising performing post-processing on the generated speech recognition result information, wherein the speech recognition result information includes information related to a result of the post-processing.  (updating models and databases based at least on usage, recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)

Re claims 6 and 16. Phillips teaches
6. The method of claim 5, wherein the information related to the result of the post- 10processing includes information related to a number of times in which the text information generated by the post-processing is modified.  (history or usage driven related to number of times e.g. history means more than once, updating models and databases based at least on usage, recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)

Re claims 7 and 17. Phillips teaches
7. The method of claim 1, wherein the speech recognition result information includes information related to a speed at which the speech recognition result information is generated.  (timeout, timing or inputs as well as tangible observation of speed or the pop up of disambiguation which pauses processing dependent on user action, updating models and databases based at least on usage, recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)

Re claims 10 and 20. Phillips teaches
10. The method of claim 8, further comprising:  10controlling a communication module to transmit the speech recognition result information to an artificial intelligence (Al) processor included in the network; and controlling the communication module to receive AI-processed information from the Al processor, wherein the AI-processed information includes a parameter of the speech recognition model updated based on the speech recognition result information. (AI driven updating models and databases based at least on usage, recognizing commands as well as voiceprint 0099, 0104, 0105, 0137, 0139, 0165, 0205 with fig. 2-2b, 7b, and 7c)




Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110055256 A1 (hereinafter Phillips) in view of Miki; Nobuhiko et al. US 20120008591 A1 (hereinafter Miki).
Re claims 2 and 12. Phillips fails to teach
8. The method of claim 1, further comprising: receiving, from a network, downlink control information (DCI) used for scheduling transmission of the speech recognition result information; and transmitting the speech recognition result information to the network based on the DCI.  (Miki DCI based speech processes 0052, 0067, 0068, 0071)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Miki to allow for DCI driven improvements which account for communication across various coding rates and schemes thereby providing a wider range of devices to communicate with which reduces errors and speeds processing as a result.


Allowable Subject Matter
Claims 9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chang; Wenting et al.	US 20190254013 A1
GUIRIEC; Sebastien et al.	US 20090201892 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov